Exhibit 10.2




MID-CON ENERGY PARTNERS, LP
LONG-TERM INCENTIVE PROGRAM

EQUITY-SETTLED PHANTOM UNIT AGREEMENT


Pursuant to this Equity-Settled Phantom Unit Agreement, dated as of [], 2015
(this “Agreement”), Mid-Con Energy Partners GP, LLC (the “Company”), as the
general partner of Mid-Con Energy Partners, LP (the “Partnership”), hereby
grants to [] (the “Participant”) the following award of Phantom Units (“Phantom
Units”), pursuant and subject to the terms and conditions of this Agreement and
the Mid-Con Energy Partners, LP Long-Term Incentive Program (the “Program”), the
terms and conditions of which are hereby incorporated into this Agreement by
reference. Each Equity-Settled Phantom Unit shall constitute a Phantom Unit
under the terms of the Program. Except as otherwise expressly provided herein,
all capitalized terms used in this Agreement, but not defined, shall have the
meanings provided in the Program.
GRANT NOTICE


Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Number of Equity-Settled Phantom Units: []Equity-Settled Phantom Units
Grant Date: [], 2015
Vesting of Equity-Settled Phantom Units: Subject to the terms and conditions of
this Agreement, the Equity-Settled Phantom Units shall become vested and
nonforfeitable (“Vested Equity-Settled Phantom Units”), provided that the
Participant has continuously provided services to the Partnership Entities
(including employment with the Partnership Entities or membership on the Board,
as applicable), without interruption, from the Date of Grant through each
applicable vesting date (each such date below and such other dates on which
Equity-Settled Phantom Units vest, a “Vesting Date”), in accordance with the
following schedule:
Vesting Date                    Portion Vested
    
[        ]                [            ]
    


The number of Equity-Settled Phantom Units that vest as of each date described
above will be rounded down to the nearest whole Equity-Settled Phantom Unit,
with any remaining Equity-Settled Phantom Units to vest with the final
installment.


Forfeiture of Equity-Settled Phantom Units: In the event of a cessation of the
Participant’s Service for any reason, all Equity-Settled Phantom Units that have
not vested prior to or in connection with such cessation of Service shall,
subject to Section 3(b) below, thereupon automatically be forfeited by the
Participant without further action and for no consideration.
Payment of Equity-Settled Phantom Units: Vested Equity-Settled Phantom Units
shall be paid to the Participant in the form of Units as set forth in Section 4
below.
TERMS AND CONDITIONS OF PHANTOM UNITS


1.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
award of [____]Equity-Settled Phantom Units, subject to all of the terms and
conditions contained in this Agreement and the Program.
2.    Equity-Settled Phantom Units. Subject to Section 3 below, each Phantom
Unit that vests shall represent the right to receive payment, in accordance with
Section 4 below, in the form of one (1) Unit. Unless and until an Equity-Settled
Phantom Unit vests, the Participant will have no right to payment in respect of
such Equity-Settled Phantom Unit. Prior to actual payment in respect of any
Vested Equity-Settled Phantom Unit, such Phantom Unit will represent an
unsecured obligation of the Partnership, payable (if at all) only from the
general assets of the Partnership.
3.    Vesting and Forfeiture.
(a)    Vesting Generally. Subject to Sections 3(b) and (c) below, the
Equity-Settled Phantom Units shall vest in such amounts and at such times as are
set forth in the Grant Notice above.
(b)    Termination of Service, Death, Disability or Change of Control.
(i)    Termination for Any Reason. If, at any time prior to the final Vesting
Date set forth in the Grant Notice, above, the Participant’s employment with the
Partnership Entities or membership on the Board, as applicable, is terminated
for any reason other than the Participant’s death , then all Equity-Settled
Phantom Units granted pursuant to this Agreement that remain outstanding and
unvested as of the date of the Participant’s termination shall become null and
void as of the date of such termination, shall be forfeited to the Company and
the Participant shall cease to have any rights with respect thereto; provided,
however, that the portion, if any, of the Equity-Settled Phantom Units for which
forfeiture restrictions have lapsed as of the Participant’s date of termination
shall survive.
(ii)    Disability or Termination due to Death. If, at any time prior to the
final Vesting Date set forth in the Grant Notice, above, the Participant suffers
a Disability or the Participant’s employment with the Partnership Entities or
membership on the Board, as applicable, is terminated by reason of the
Participant’s death, then all Equity-Settled Phantom Units granted pursuant to
this Agreement that remain outstanding and unvested as of the date of the
Participant’s Disability or such termination due to death shall immediately
become fully vested and nonforfeitable as of the date of such Disability or
termination. For purposes of this Agreement, “Disability” means (i) the
inability of the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) the receipt of income replacements
by the Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for a period of not
less than three (3) months under the Company’s or an applicable affiliate’s
accident and health plan.
(iii)    Change of Control. In the event of a Change of Control prior to the
final Vesting Date set forth in the Grant Notice, above, except as otherwise
provided in the Program, all Equity-Settled Phantom Units granted pursuant to
this Agreement that remain outstanding and unvested as of the date of the Change
of Control shall immediately become fully vested and nonforfeitable as of the
date of such Change of Control.
(c)    Forfeiture. In the event of a cessation of the Participant’s service for
any reason other than the Participant’s death, all Equity-Settled Phantom Units
that have not vested prior to or in connection with such cessation of service
shall thereupon automatically be forfeited by the Participant without further
action and without payment of consideration therefor. No portion of the
Equity-Settled Phantom Units which has not become vested at the date of the
Participant’s cessation of service for any reason other than the Participant’s
death shall thereafter become vested.
(d)    Payment. Vested Equity-Settled Phantom Units shall be subject to the
payment provisions set forth in Section 4 below.
(e)    Confidentiality. the terms of this Agreement and all documents and
information provided by the Partnership, Company or any Affiliates of any of the
foregoing to Participant are confidential and shall not be disclosed by
Participant; provided, that Participant may disclose this Agreement to
Participant’s immediate family members, accountants, attorneys and similar
advisors who are bound by a duty of confidentiality and as may be required by
applicable law but Participant shall be responsible for any breach of
confidentiality by any such persons.
4.    Payment of Equity-Settled Phantom Units.
(a)    Equity-Settled Phantom Units. Unpaid Vested Equity-Settled Phantom Units
shall be paid to the Participant in the form of Units in a lump-sum as soon as
reasonably practical after the applicable Vesting Date, but not later than sixty
(60) days following such Vesting Date. Payments of any Phantom Units that vest
in accordance herewith shall be made to the Participant (or in the event of the
Participant’s death, to the Participant’s estate) in whole Units in accordance
with this Section 4.
(b)    Potential Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the six (6)-month period following his
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) to the extent that the
Company determines that paying such amounts prior to the expiration of such six
(6)-month period would result in a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of the applicable six (6)-month period (or such earlier date
upon which such amounts can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of the
Participant’s death), such amounts shall be paid to the Participant.
5.    Tax Withholding. The Company and/or its Affiliates shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the Equity-Settled Phantom Units. In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company and/or its Affiliates shall withhold Units otherwise
issuable in respect of such Equity-Settled Phantom Units having a Fair Market
Value equal to the sums required to be withheld. In the event that Units that
would otherwise be issued in payment of the Equity-Settled Phantom Units are
used to satisfy such withholding obligations, the number of Units which shall be
so withheld shall be limited to the number of Units which have a Fair Market
Value (which, in the case of a broker-assisted transaction, shall be determined
by the Committee, consistent with applicable provisions of the Code) on the date
of withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
6.    Rights as Unit Holder. Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until, following vesting of the applicable Equity-Settled Phantom
Units, certificates representing such Units shall have been issued or recorded
in book entry form on the records of the Partnership or its transfer agents or
registrars, and delivered in certificate or book entry form to the Participant
or any person claiming under or through the Participant.
7.    Non-Transferability. Neither the Equity-Settled Phantom Units nor any
right of the Participant under the Equity-Settled Phantom Units may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant (or any permitted transferee) other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership and any of their Affiliates.
8.    Distribution of Units. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, following the vesting of
Equity-Settled Phantom Units, neither the Company nor the Partnership shall
deliver to the Participant certificates evidencing Units issued pursuant to this
Agreement and instead such Units shall be recorded in the books of the
Partnership (or, as applicable, its transfer agent or equity plan
administrator). All certificates for Units issued pursuant to this Agreement and
all Units issued pursuant to book entry procedures hereunder shall be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under the Program or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Units are then listed, and any
applicable federal or state laws, and the Company may cause a legend or legends
to be inscribed on any such certificates or book entry to make appropriate
reference to such restrictions. In addition to the terms and conditions provided
herein, the Company may require that the Participant make such covenants,
agreements, and representations as the Company, in its sole discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
9.    Partnership Agreement. Units issued upon payment of the Vested
Equity-Settled Phantom Units shall be subject to the terms of the Program and
the Partnership Agreement. Upon the issuance of Units to the Participant, the
Participant shall, automatically and without further action on his or her part,
(i) be admitted to the Partnership as a Limited Partner (as defined in the
Partnership Agreement) with respect to the Units, and (ii) become bound, and be
deemed to have agreed to be bound, by the terms of the Partnership Agreement.
10.    No Effect on Service. Nothing in this Agreement or in the Program shall
be construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Program or this
Agreement, unless otherwise expressly provided in the Program, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.
11.    Severablility. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to the applicable law
or, if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.
12.    Tax Consultation. None of the Board, the Committee, the Company nor the
Partnership has made any warranty or representation to Participant with respect
to the tax consequences of the issuance, holding or vesting of the
Equity-Settled Phantom Units, the issuance of any Units upon vesting of the
Equity-Settled Phantom Units or the transactions contemplated by this Agreement,
and the Participant represents that he or she is in no manner relying on such
entities or their representatives for tax advice or an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the Equity-Settled Phantom Units
granted pursuant to this Agreement. The Participant represents that the
Participant has consulted with any tax consultants that the Participant deems
advisable in connection with the Equity-Settled Phantom Units.
13.    Amendments, Suspension and Termination. To the extent permitted by the
Program, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee. Except as provided in the preceding sentence, this Agreement
cannot be modified, altered or amended, except by an agreement, in writing,
signed by both the Partnership and the Participant.
14.    Lock-Up Agreement. The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act of 1933, as amended, (the “Securities Act”) in connection
with such public offering, as such underwriter shall specify reasonably and in
good faith. The Company or the Partnership may impose stop-transfer instructions
with respect to securities subject to the foregoing restrictions until the end
of such 180-day period. Notwithstanding the foregoing, the 180-day period may be
extended in the discretion of the Company for up to such number of additional
days as is deemed necessary by such underwriter or the Company or Partnership to
continue coverage by research analysts in accordance with FINRA Rule 2711 or any
successor or other applicable rule.
15.    Conformity to Securities Laws. The Participant acknowledges that the
Program and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, any and all
regulations and rules promulgated by the SEC thereunder, and all applicable
state securities laws and regulations. Notwithstanding anything herein to the
contrary, the Program shall be administered, and the Phantom Units are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Program and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.
16.    Code Section 409A. This Agreement and the Equity-Settled Phantom Units
granted hereunder are intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with such intent. Nevertheless, to the extent that the Committee
determines that the Equity-Settled Phantom Units may not be exempt from (or
compliant with) Section 409A of the Code, the Committee may (but shall not be
required to) amend this Agreement in a manner intended to comply with the
requirements of Section 409A of the Code or an exemption therefrom (including
amendments with retroactive effect), or take any other actions as it deems
necessary or appropriate to attempt to (a) exempt the Equity-Settled Phantom
Units from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Equity-Settled Phantom Units, or
(b) comply with the requirements of Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that any payment or
benefit hereunder constitutes non-exempt “nonqualified deferred compensation”
for purposes of Section 409A of the Code, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of the Participant’s
cessation of Service, all references to the Participant’s cessation of Service
shall be construed to mean a Separation from Service, and the Participant shall
not be considered to have a cessation of Service unless such cessation
constitutes a Separation from Service with respect to the Participant.
17.    Adjustments; Clawback. The Participant acknowledges that the
Equity-Settled Phantom Units are subject to modification and forfeiture in
certain events as provided in this Agreement and Section 7 of the Program. The
Participant further acknowledges that the Equity-Settled Phantom Units and Units
issuable hereunder, whether vested or unvested and whether or not previously
issued, are subject to clawback as provided in Section 8(o) of the Program.
18.    Successors and Assigns. The Company or the Partnership may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and the Partnership. Subject to the restrictions on transfer contained
herein, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.
19.    Governing Law. The validity, construction, and effect of this Agreement
and any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
20.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Equity-Settled Phantom Units granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
21.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
22.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


[Signature page follows]
The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Program and in this Agreement, and that, in the event that
there are any inconsistencies between the terms of the Program and the terms of
this Agreement, the terms of the Program shall control. The Participant further
acknowledges that the Participant has received a copy of, read and understands
the Program and this Agreement, which contains the specific terms and conditions
of this grant of Phantom Units. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Program or this Agreement.
Mid-Con Energy Partners GP, LLC

a Delaware limited liability company
 


By:            

Name:        

Title:        
Mid-Con Energy Partners, LP

a Delaware limited partnership
 


By:    Mid-Con Energy Partners GP, LLC

    Its General Partner
 


By:            

Name:        

Title:        
“PARTICIPANT”
 


            

Name:        


